Case: 12-60546      Document: 00512524895    Page: 1   Date Filed: 02/06/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 12-60546                       February 6, 2014
                                                                          Lyle W. Cayce
JOEL HAPPY SIWE, also known as Joel Monthe Knouobite,                          Clerk


                                               Petitioner
v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                               Respondent




                          Petitions for Review of Orders of the
                             Board of Immigration Appeals


Before JONES, WIENER, and GRAVES, Circuit Judges.
WIENER, Circuit Judge:
         Petitioner Joel Happy Siwe (“Siwe”), a native and citizen of Cameroon,
arrived in the United States in August 2001 on a visitor’s visa.                        He
subsequently applied for and was granted asylum. Several years later, the
government instituted removal proceedings because of Siwe’s criminal
convictions, discussed below.         Before the Immigration Judge (“IJ”), Siwe
argued that he should not be removed because he was entitled to adjust his
status from asylee to lawful permanent resident under Section 209(b) of the
Immigration and Nationality Act of 1952 (“INA”). 1 He also contended that he
was entitled to deferral of removal under the United Nations Convention


1   8 U.S.C. § 1159(b).
       Case: 12-60546       Document: 00512524895         Page: 2    Date Filed: 02/06/2014



                                        No. 12-60546
Against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment (“CAT”). The IJ rejected Siwe’s requests for relief and ultimately
ordered him removed from the United States. A one-member panel of the
Board of Immigration Appeals (“BIA” or “the Board”) affirmed. Siwe now seeks
review of the Board’s decision. 2 Because we hold that the plain language of the
statute does not require an alien to maintain asylum status to be eligible for
an adjustment of status under Section 209(b), we grant his petition for review
on that issue and vacate the order of removal. We do not review Siwe’s request
for relief under the CAT, however, because we are bound by our precedent 3
holding that the REAL ID Act 4 divests us of subject matter jurisdiction to do
so.
                           I. FACTS AND PROCEEDINGS
         After entering the United States in 2001, Siwe applied for asylum on the
ground that he and his family were targets of official government persecution
for their political activities.        Siwe claimed that he was subjected to such
persecution because the Cameroon government suspected that his uncle, a
colonel in the Cameroon military, had been planning a coup d’état. The uncle


2Because the BIA entered two separate orders in Siwe’s case, he timely filed two petitions in
this court—Nos. 12-60546 and 12-60698—each addressing a different one of the orders. The
petitions were consolidated for consideration, but, for simplicity, we refer to them in the
singular, i.e., as “the petition.”

3   Escudero-Arciniega v. Holder, 702 F.3d 781 (5th Cir. 2012) (per curiam).

4 See INA § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C); Vo v. Gonzales, 482 F.3d 363, 366 (5th Cir.
2007) (“The REAL ID Act amended 8 U.S.C. § 1252 to preclude judicial review of any removal
order based on, inter alia, commission of an aggravated felony. However, the Act also
provides that none of its provisions shall be construed as precluding review of constitutional
claims or questions of law raised upon a petition for review. This court therefore has
jurisdiction to decide the legal and constitutional questions raised by [the petitioner].”)
(internal citations and quotation marks omitted).



                                               2
       Case: 12-60546       Document: 00512524895        Page: 3     Date Filed: 02/06/2014



                                        No. 12-60546
had died under mysterious circumstances which Siwe characterizes as an
assassination, even though local law enforcement charged the uncle’s son
(Siwe’s cousin) with the murder.             Siwe stated that local law enforcement
tortured him in 1999 and 2000 because he was alleged to have knowledge of
his uncle’s activities and his cousin’s role in the murder. The United States
granted Siwe asylum in November 2003 pursuant to Section 208. 5
         Sometime in 2002 or 2003, Siwe became involved in a “black money
scheme.” 6 That scam, in which victims across several states from Virginia to
New Mexico were defrauded, involved six co-conspirators in addition to Siwe. 7
He was indicted on several counts in 2006 in the Eastern District of Virginia
and was eventually convicted by a jury. 8 In May 2007, he was sentenced to 32
months of imprisonment on each count and ordered to serve the terms
concurrently.
         Following Siwe’s release from prison, the Department of Homeland
Security (“DHS”) commenced removal proceedings. In June 2011, the DHS
served him with a notice to appear, charging that he was an alien convicted of




5   8 U.S.C. § 1158.

6 A black money scheme is one in which the perpetrator, by sleight of hand, convinces the
victim that he can duplicate cash. The victim then gives the perpetrator a large amount of
cash for the perpetrator to duplicate offsite. Instead of delivering the duplicated cash as
promised, the perpetrator absconds with the victim’s money.

7   The superseding indictment alleged that the conspiracy caused at least $287,000 in losses.

8Siwe was convicted of (1) one count of conspiracy to commit an offense against or to defraud
the United States, in violation of 18 U.S.C. § 371; (2) one count of altering United States
currency, in violation of 18 U.S.C. §§ 2 and 471; and (3) two counts of causing a person to
move in interstate commerce to be defrauded, in violation of 18 U.S.C. §§ 2 and 2314.



                                               3
        Case: 12-60546        Document: 00512524895      Page: 4     Date Filed: 02/06/2014



                                          No. 12-60546
an aggravated felony 9 after admission, within the meaning of Sections
237(a)(2)(A)(iii) 10 and 101(a)(43)(M)(i). 11 DHS formally moved to terminate
Siwe’s asylum on July 25, 2011. Siwe opposed the motion, arguing that he was
entitled to an opportunity to adjust his status to lawful permanent resident
pursuant to Section 209(b) 12 and to request a waiver of admissibility pursuant
to Section 209(c). 13
          The IJ terminated Siwe’s asylum in August 2011 because his conspiracy
conviction 14 constituted an aggravated felony that was a particularly serious
crime. 15 After the IJ pretermitted his request to adjust status, Siwe moved for
reconsideration, asserting that termination of his asylum did not disqualify
him from applying to adjust his status to lawful permanent resident. The IJ
denied Siwe’s motion to reconsider.
          After further hearings, the IJ determined that Siwe was removable as
an alien convicted of aggravated felonies.                Siwe responded by filing an



9 “The term ‘aggravated felony’ means— . . . (M) an offense that—(i) involves fraud or deceit
in which the loss to the victim or victims exceeds $10,000; or (ii) is described in section 7201
of title 26 (relating to tax evasion) in which the revenue loss to the Government exceeds
$10,000; . . . (U) an attempt or conspiracy to commit an offense described in this paragraph.”
8 U.S.C. § 1101(a)(43)(M) & (a)(43)(U).

10   8 U.S.C. § 1227(a)(2)(A)(iii).

11   8 U.S.C. § 1101(a)(43)(M)(i) & (a)(43)(U).

12   8 U.S.C. § 1159(b).

13   8 U.S.C. § 1159(c).

14   18 U.S.C. § 371.

15The IJ found that Siwe “ha[d] been convicted of a conspiracy to defraud offense in which
the loss to the victim exceeded $10,000.” See 8 U.S.C. §§ 1101(a)(43)(M)(i), (a)(43)(U) &
1227(a)(2)(A)(iii).



                                                  4
        Case: 12-60546        Document: 00512524895   Page: 5   Date Filed: 02/06/2014



                                       No. 12-60546
application for withholding of removal pursuant to Section 241(b)(3) 16 and for
deferral of removal under the CAT pursuant to 8 C.F.R. § 1208.17. In February
2012, the IJ issued a written decision (1) reiterating that Siwe was subject to
removal because he had been convicted of aggravated felonies; (2) holding him
ineligible for withholding of removal under Section 241(b)(3) 17 because he had
been convicted of a particularly serious crime; and (3) ruling that he was
ineligible for deferral of removal under the CAT because he had failed to
establish that it was more likely than not that he would be tortured by the
government if he were removed to Cameroon.               The IJ then ordered Siwe
removed to Cameroon.
          Siwe appealed the IJ’s decisions to the BIA. A one-member panel of the
BIA dismissed the appeal in June 2012, holding that (1) the IJ correctly
determined that Siwe was statutorily ineligible to adjust status under Section
209(b) because his asylum had been terminated, and (2) when denying CAT
relief, the IJ properly disregarded as not credible Siwe’s evidence that he would
be tortured if removed to Cameroon. Siwe timely moved for reconsideration by
a three-member panel of the Board, contending that the BIA had failed to
address his insistence that termination of his asylum did not disqualify him
from applying for adjustment of status. A one-member panel of the Board
denied the motion to reconsider.
          Siwe timely petitioned for review by this court, and moved for a stay of
removal pending our decision. We granted his stay motion in September 2012,
after which the government filed a motion to remand the proceedings for the
limited purpose of allowing the BIA to reconsider its denial of adjustment of


16   8 U.S.C. § 1231(b)(3).

17   8 U.S.C. § 1231(b)(3).


                                             5
        Case: 12-60546         Document: 00512524895     Page: 6     Date Filed: 02/06/2014



                                        No. 12-60546
status under Section 209(b). In March 2013, we carried that motion with the
case. In addition to the government’s motion to remand, Siwe asks us to
answer the following questions: (1) Did the Board err as a matter of law in
concluding that the termination of Siwe’s asylum rendered him ineligible for
an adjustment of status under Section 209(b), (2) was the Board’s affirmance
of the IJ’s denial of CAT relief supported by substantial evidence, and (3) did
the Board abuse its discretion when it failed to hear Siwe’s motion for
reconsideration by a three-member panel? We answer each in turn.
                                       II. ANALYSIS
          A.     Adjustment of Status under Section 209(b)
          Section 209(b) provides that “any alien granted asylum” may adjust
status to lawful permanent resident if he satisfies five criteria. 18 Siwe urges
that the termination of his asylum does not, as a matter of law, render him
ineligible for an adjustment of status because—according to Siwe—there is “no
requirement [in the statute] that aliens who have been granted asylum . . . in
the past must maintain their asylum status prior to applying for or receiving
an adjustment of status.” The statute, Siwe insists, is unambiguous: He must
be permitted to apply for an adjustment of status. The government has moved
to remand to the BIA for reconsideration of this specific issue because the
Board did not “fully address” Siwe’s argument. 19 For the first time at oral


18   See 8 U.S.C. § 1159(b).

19The IJ ruled that because she, in her discretion, first terminated Siwe’s asylum status, she
no longer had authority to consider his application for adjustment of status. On appeal, the
BIA upheld the IJ’s “determination that [Siwe] was not statutorily eligible to pursue an
adjustment of status,” but did not further explain its reasoning why he was ineligible. Siwe
moved for reconsideration, advancing the same arguments he now makes to us regarding
Section 209(b). The BIA again denied Siwe’s request, but it did not explain its reasoning,
stating only that it had “considered his arguments in [the] June 27, 2012[] decision, [was] not
persuaded by his statutory interpretation of section 209 of the [INA]” and was furthermore


                                              6
        Case: 12-60546       Document: 00512524895         Page: 7     Date Filed: 02/06/2014



                                         No. 12-60546
argument in this court, the government added that case law in other circuits
indicates that Siwe’s reading of the statute is incorrect. 20 The parties agree,
however, that neither the BIA nor any other circuit has dealt with this precise
legal issue under analogous facts.
          The REAL ID Act prevents courts from reviewing final orders of removal
of aliens, like Siwe, for having committed aggravated felonies. 21                          This
jurisdictional bar to court review does not, however, apply to questions of law. 22
Furthermore, we must “review[] the BIA’s legal conclusions de novo ‘unless a
conclusion embodies the [BIA’s] interpretation of an ambiguous provision of a
statute that it administers; a conclusion of the latter type is entitled’ ” to
deference. 23 We have recently stated 24 the level of deference that we give to
unpublished, one-member BIA decisions like the one we review in this case:
This circuit reviews such decisions under the less deferential standard of




“not convinced . . . that [its] prior decision contained legal or factual errors which render[ed]
reconsideration of that decision necessary.”

20As Siwe emphasized in his reply brief, the government did not argue—either in its motion
to remand or in its brief—that Siwe’s interpretation of the statute was incorrect or that the
statute is ambiguous.

21   See INA § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C); Vo, 482 F.3d at 366.

22   See INA § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C); Vo, 482 F.3d at 366.

23Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012) (quoting Singh v. Gonzalez,
436 F.3d 484, 487 (5th Cir. 2006)).

24See Dhuka v. Holder, 716 F.3d 149, 157 (5th Cir. 2013) (“The BIA’s precedential decisions
on which its current analysis relies are entitled to Chevron deference . . . .”) (emphasis added);
see also Nguyen v. Holder, __ F. App’x __, 2013 WL 5680192, at *5 (5th Cir. Oct. 21, 2013)
(unpublished) (“In this case, the BIA’s interpretation of Nguyen’s eligibility for a[n] [INA] §
209(c) waiver is a single-member decision and thus non-precedential. Therefore, the decision
should be reviewed under Skidmore deference.”) (citing Dhuka, 716 F.3d at 157).



                                                 7
       Case: 12-60546       Document: 00512524895          Page: 8    Date Filed: 02/06/2014



                                         No. 12-60546
Skidmore. 25 Under the Skidmore standard, “ ‘the weight of [an agency’s]
judgment in a particular case will depend upon the thoroughness evident in its
consideration, the validity of its reasoning, its consistency with earlier and
later pronouncements, and all those factors which give it power to persuade, if
lacking power to control.’ ” 26 Additionally, any portion of a non-precedential
decision that relies on prior precedential BIA decisions will be afforded
Chevron 27 deference as appropriate. 28 As Siwe asks us to construe Section
209(b), we have jurisdiction to consider this pure question of law and turn first
to the plain language of the statute. 29




25   Skidmore v. Swift & Co., 323 U.S. 134 (1944).

26Mushtaq v. Holder, 583 F.3d 875, 877 n.3 (5th Cir. 2009) (quoting Skidmore, 323 U.S. at
140).

27   Chevron deference involves a two-step inquiry:
                 Under Chevron, when reviewing an agency’s construction of a
                 statute that it administers, a court must determine first whether
                 Congress has directly spoken to the question at issue. If so, the
                 court, as well as the agency, must give effect to the
                 unambiguously expressed intent of Congress. If not, the court
                 must determine whether the agency’s answer is based on a
                 permissible construction of the statute. If Congress has
                 explicitly left a gap for the agency to fill, there is an express
                 delegation of authority to the agency to elucidate a specific
                 provision of the statute by regulation. Courts give agency
                 interpretations controlling weight unless they are arbitrary,
                 capricious, or manifestly contrary to the statute.

Orellana-Monson, 685 F.3d at 517 (citing Chevron, 467 U.S. at 842-44) (internal quotation
marks omitted).

28   Dhuka, 716 F.3d at 157; Nguyen, 2013 WL 5680192, at *5.

29   Vo, 482 F.3d at 366.




                                                8
        Case: 12-60546     Document: 00512524895        Page: 9     Date Filed: 02/06/2014



                                       No. 12-60546
          Section 209(b) 30 lists five conjunctive conditions that “any alien granted
asylum” must meet to be eligible for adjustment of status:
                 The Secretary of Homeland Security or the Attorney
                 General, in the Secretary’s or the Attorney General’s
                 discretion and under such regulations as the Secretary
                 or the Attorney General may prescribe, may adjust to
                 the status of an alien lawfully admitted for permanent
                 residence the status of any alien granted asylum
                 who—

                 (1) applies for such adjustment,

                 (2) has been physically present in the United States
                 for at least one year after being granted asylum,

                 (3) continues to be a refugee within the meaning of
                 section 101(a)(42)(A) [of the INA] or a spouse or child
                 of such a refugee,

                 (4) is not firmly resettled in any foreign country, and

                 (5) is admissible (except as otherwise provided under
                 subsection (c)) as an immigrant under this Act at the
                 time of examination for adjustment of such alien. . . .

Nowhere in this section does Congress require that an alien’s asylum, once
granted, still must be in effect at the time he applies for adjustment of status:
Such a requirement is conspicuously absent. To conclude otherwise would be
to contravene the Supreme Court’s exhortation that we “add[] no unwritten
requirements to the text.” 31


30   8 U.S.C. § 1159(b).

31Khalid v. Holder, 655 F.3d 363, 374 (5th Cir. 2011) (citing Bates v. United States, 522 U.S.
23, 29 (1997) (“[W]e ordinarily resist reading words or elements into a statute that do not
appear on its face.”)).



                                              9
       Case: 12-60546       Document: 00512524895          Page: 10      Date Filed: 02/06/2014



                                          No. 12-60546
         Furthermore, even if we were to assume that the phrase “any alien
granted asylum” is ambiguous, the inclusion of two different continuing-status
requirements in Section 209 confirms that Congress purposefully omitted any
such condition regarding asylum. First, Section 209(a)—which applies only to
refugees—explicitly mandates that admission as a refugee must “ha[ve] not
been terminated” before the applicant’s status may be adjusted pursuant to
Section 209(a). 32 Second, Section 209(b)(3), which applies to asylees, mandates
that an asylee seeking to adjust status must “continue[] to be a refugee.”
Clearly, Congress knows how to impose a continuing-status requirement when
it wishes to do so. Inclusio unius est exclusio alterius.
         Finally, were we to read Section 209 as do the IJ and the BIA, such a
construction would obviate the need for the waiver mechanism set forth in




32   INA § 209(a), 8 U.S.C. § 1159(a) (emphasis added), provides in pertinent part:

                 Any alien who has been admitted to the United States under
                 section 207 [of the INA as a refugee]—

                        (A) whose admission has not been terminated by the
                        Secretary of Homeland Security or the Attorney General
                        pursuant to such regulations as the Secretary of
                        Homeland Security or the Attorney General may
                        prescribe,

                        (B) who has been physically present in the United States
                        for at least one year, and

                        (C) who has not acquired permanent resident status,

                 shall, at the end of such year period, return or be returned to the
                 custody of the Department of Homeland Security for inspection
                 and examination for admission to the United States as an
                 immigrant in accordance with the provisions of sections 235,
                 240, and 241 [of the INA].



                                                10
       Case: 12-60546          Document: 00512524895      Page: 11      Date Filed: 02/06/2014



                                          No. 12-60546
Section 209(c). 33 Section 209(b)(5) requires that an alien must be admissible
before his status may be adjusted. 34 An alien may be inadmissible for any of
myriad reasons, including having been convicted of specified felonies, as was
Siwe. 35 Section 209(c) enables an alien to obtain a waiver of the admissibility
requirement when, in the discretion of the relevant reviewing official, allowing
the alien to adjust status would serve humanitarian purposes, assure family
unity, or otherwise serve the public interest. 36 To decree that an alien whose
asylum has been terminated based on particular conduct, as, for example, an
aggravated felony conviction, is thereby prohibited from applying for an
adjustment of his status to lawful permanent resident, even though that same
transgression might be excusable for purposes of admissibility, would vitiate
the discretion afforded to the Secretary of DHS and the U.S. Attorney
General. 37 Congress specifically vested those officials with the discretion to
permit otherwise removable aliens to remain in the United States because,
under some set of circumstances, allowing them to do so better serves the
greater public interest than would removal.                  The government’s proposed



33Khalid, 655 F.3d at 367 (“[A] statutory provision cannot be read in isolation, but necessarily
derives meaning from the context provided by the surrounding provisions, as well as the
broader context of the statute as a whole.”); see also INA § 209(c), 8 U.S.C. § 1159(c) (providing
that the Secretary of DHS or the U.S. Attorney General may waive Section 209(b)’s
admissibility requirement for “humanitarian purposes, to assure family unity, or when it is
otherwise in the public interest”).

34   8 U.S.C. § 1159(b)(5).

35   See INA § 208(c)(2)(B), 8 U.S.C. § 1158(c)(2)(B).

368 U.S.C. § 1159(c). We note that a Section 209(c) waiver may not be granted for several
grounds of inadmissibility, such as drug trafficking, espionage, and terrorist activities. See
8 U.S.C. §§ 1182(a)(2)(C), (a)(3)(A) & (a)(3)(B).

37   See 8 U.S.C. § 1159(c).


                                                11
       Case: 12-60546        Document: 00512524895          Page: 12     Date Filed: 02/06/2014



                                          No. 12-60546
alternative interpretation—that any alien whose asylum has been terminated
is barred ipso facto from applying for adjustment of status—would effectively
abrogate Congress’s careful balancing of interests, as codified in Section 209(c).
          Furthermore, the case law on which the government relies in opposing
Siwe’s interpretation of Section 209(b) is not persuasive. First, the government
cites the BIA’s precedential decision in Matter of K-A- 38 as authority for the
proposition that the Board has implicitly concluded that an alien whose asylum
has been terminated may not seek adjustment of status under Section 209(b).
In K-A-, the respondent—a citizen of Nigeria and mother of two U.S. citizen
children, one of whom suffered from cerebral palsy—entered the United States
on a non-immigrant visa and was later granted asylum. 39 Less than five years
following admission, she was convicted of a crime of moral turpitude 40 and an
aggravated felony, and the government instituted removal proceedings,
formally requesting that the IJ terminate the respondent’s asylum.                         The
respondent conceded that she was removable, but also filed an application for
adjustment of status under Section 209(b), urging that she should be permitted
to adjust status to avoid hardship to her severely disabled U.S. citizen child. 41
The IJ acknowledged that the respondent’s asylum was subject to termination,
but exercised discretion and granted the respondent a waiver under Section




38   23 I. & N. Dec. 661 (B.I.A. 2004).

39   Id. at 662.

40   “Moral turpitude” is defined at INA § 237(a)(2)(A)(i), 8 U.S.C. § 1227(a)(2)(A)(i).

41   Matter of K-A-, 23 I. & N. Dec. at 662.



                                                 12
       Case: 12-60546    Document: 00512524895          Page: 13     Date Filed: 02/06/2014



                                       No. 12-60546
209(c), adjusting the respondent’s status to lawful permanent resident rather
than ordering her to be removed. 42
           On appeal to the BIA, the government claimed that the IJ erred in
adjudicating the respondent’s Section 209(b) application at a time when her
asylum was subject to termination. The government insisted that the IJ was
“obliged to adjudicate its request for termination of the respondent’s asylee
status before considering any of her applications for relief.” 43 The BIA rejected
this contention, holding that the relevant statutory language regarding
termination was permissive and that the IJ had the discretion to consider the
respondent’s Section 209(b) application first. 44
           At oral argument in the instant appeal, the government contended that
the BIA’s reasoning in K-A- implies that the Board has rejected Siwe’s reading
of Section 209(b); thus, if an IJ has the discretion to consider a Section 209(b)
application before terminating an alien’s asylum, it follows that termination of
an alien’s asylum necessarily renders him ineligible for a subsequent
adjustment of status to lawful permanent resident. We disagree. The fact that
an IJ has discretion as to the sequence in which to consider one alien’s multiple


42   Id.

43Id. at 663. The government also raised another issue in K-A- that is not germane to Siwe’s
case.

44Id. at 665 (“Both section 208(c)(2) of the [INA] and its implementing regulation, 8 C.F.R. §
1208.24, provide that the Attorney General may determine whether an enumerated basis for
termination of asylum exists and that the Attorney General may terminate an alien’s asylee
status if such a basis is found to exist. The statute, by its terms, does not provide for
automatic termination of asylee status; rather, it authorizes—but does not compel—the
Attorney General to act. Viewing the statutory and regulatory language in this light, we find
no reversible error in the Immigration Judge’s decision to defer judgment on the termination
question pending consideration of the respondent’s applications for relief under sections
209(b) and (c) of the [INA].”) (emphasis in original).



                                             13
       Case: 12-60546      Document: 00512524895         Page: 14    Date Filed: 02/06/2014



                                         No. 12-60546
requests for relief does not automatically mandate that such an alien may not
apply to adjust status following loss of asylum absent express statutory
language to that effect. K-A-, therefore, does not dictate acceptance of the
government’s proffered interpretation; neither does it somehow cast shadows
of ambiguity on the plain language of the statute.
         Second, the government relies on case law from the Seventh and Ninth
circuits to argue that an asylee like Siwe may not adjust status pursuant to
Section 209(b). Neither cited case, however, is dispositive of this issue. In the
Seventh Circuit’s Sharashidze opinion, the petitioner—who had been granted
asylum in 1999—was convicted in 2002 of indecent solicitation of a sex act in
Illinois, a misdemeanor offense under state law. 45 The person solicited was a
child under the age of thirteen. Thereafter, the government instituted removal
proceedings, charging that the petitioner had committed the aggravated felony
of sexual abuse of a minor. 46 The IJ terminated the petitioner’s asylum and
pretermitted his application to adjust status under Section 209(b); the BIA
affirmed. On petition to the Seventh Circuit, the petitioner argued that IJ
violated his due process by “improperly den[ying] him the opportunity to
present evidence of countervailing equities that could be weighed against
DHS’s interest in deporting aggravated felons.” 47 The court did not reach the



45   Sharashidze v. Gonzales, 480 F.3d 566, 567 (7th Cir. 2007).

46 Id. at 568 (stating that the petitioner was removable under 8 U.S.C. § 1227(a)(2)(A)(iii)
because he committed an aggravated felony as defined by 8 U.S.C. § 1101(a)(43)(A)
(classifying sexual abuse of a minor as an aggravated felony)).

47Id. at 569-70. The petitioner also challenged the IJ’s holding that indecent solicitation of
a sex act, a misdemeanor in Illinois, was an aggravated felony for the purposes of the INA.
See id. at 568-69. The Seventh Circuit’s reasoning as to that argument is irrelevant in this
case.



                                               14
       Case: 12-60546       Document: 00512524895          Page: 15    Date Filed: 02/06/2014



                                         No. 12-60546
merits of the due process claim; instead, the court dismissed it for lack of
jurisdiction, holding that the petitioner had failed to raise the claim before the
BIA. 48        Sharashidze, therefore, does not support the government’s
interpretation of Section 209(b).
           Likewise, in the Ninth Circuit’s Robleto-Pastora case, the petitioner—
who had been granted asylum in 1986—successfully adjusted his status to
lawful permanent resident in 1988. 49 In 2005, he pleaded guilty to six state
counts of forgery in Oregon. 50 The government, as a result, instituted removal
proceedings. The petitioner sought to avoid removal by “re-adjusting” his
status to lawful permanent resident pursuant to Section 209(b), in conjunction
with a waiver of inadmissibility pursuant to Section 209(c), arguing that he
was “eligible for relief under section 209 because his asylee status was never
terminated, and that he therefore h[eld] asylee status and LPR status
simultaneously.” 51        The Ninth Circuit rejected the petitioner’s reasoning,
holding:
                 [A]s an asylee who already acquired LPR status,
                 section 209(b) does not apply to him, and by extension,
                 the waiver of inadmissibility under section 209(c) is
                 also foreclosed. We therefore affirm the BIA’s decision
                 and hold that an alien who has previously adjusted
                 status to that of LPR retains that status until a final
                 order of removal and cannot “re-adjust” status to that



48 Id. at 570 (noting that 8 U.S.C. § 1252(d)(1) prevents a court from reviewing an agency’s
final order of removal if the alien has not exhausted all administrative remedies as of right).

49   Robleto-Pastora v. Holder, 591 F.3d 1051, 1054 (9th Cir. 2010).

50   Id.

51   Id. at 1058-59 (emphasis added) (footnote omitted).



                                               15
       Case: 12-60546       Document: 00512524895         Page: 16      Date Filed: 02/06/2014



                                         No. 12-60546
                 of an LPR under section 209(b) in order to avoid
                 removal. 52

Robleto-Pastora, therefore, is distinguishable, as Siwe’s status has never been
adjusted to lawful permanent resident. Under the facts of that case, the Ninth
Circuit was not asked to determine whether an asylee seeking to adjust status
for the first time under Section 209(b) must maintain his asylum status to do
so. Robleto-Pastora, consequently, also does not support the government’s
interpretation of Section 209(b).
          Finally, we acknowledge the government’s request to have the
adjustment-of-status issue remanded to the BIA for further consideration and
the issuance of a precedential opinion. According to the government, remand
under Ventura 53 is appropriate because, given its expertise, the Board is best
suited to analyze and rule on “the plain language of the statute.”
         Ventura “provides that a court of appeals should remand a case to an
agency for a decision of a matter that statutes place primarily in agency
hands,” 54 especially when “the BIA has not yet considered an issue”—such as
interpreting immigration regulations in the first instance 55 or evaluating new
evidence. 56 We have refused to remand a matter to the BIA under Ventura,




52   Id. at 1060 (emphasis added).

53   INS v. Orlando Ventura, 537 U.S. 12 (2002) (per curiam).

54Dale v. Holder, 610 F.3d 294, 301 (5th Cir. 2010) (quoting Ventura, 537 U.S. at 16) (internal
quotation marks omitted).

55   Enriquez-Gutierrez v. Holder, 612 F.3d 400, 414 (5th Cir. 2010).

56   Ventura, 537 U.S. at 18.



                                               16
       Case: 12-60546      Document: 00512524895         Page: 17     Date Filed: 02/06/2014



                                        No. 12-60546
however, when the Board had opportunities to consider specific factual or legal
issues but elected to rule “on the basis of an erroneous application of the law.” 57
         The BIA had two opportunities—first on appeal and again when Siwe
moved for reconsideration—to address Siwe’s legal contention that the
termination of his asylum status did not render him ineligible for adjustment
of status under Section 209(b). Furthermore, because the BIA rejected Siwe’s
motion to have his contention reconsidered by a three-member panel of the
Board, it passed on the opportunity to issue a precedential opinion on the
question. In sum, the Board had ample opportunities to address Siwe’s legal
arguments, but demurred. Thus, we may now review the pure question of law
that Siwe presents de novo, with appropriate Skidmore deference, and reach
our own conclusion. 58 Ventura does not mandate that we now remand this
issue to afford the BIA “a third bite at [the] apple.” 59
         When we review that question of law in light of the plain language of the
statute, we are convinced that Siwe’s construction of Section 209(b) is the
correct one. We therefore grant Siwe’s petition on this issue and hold that an




57Zhu v. Gonzales, 493 F.3d 588, 602 (5th Cir. 2007) (quoting Eduard v. Ashcroft, 379 F.3d
182, 196 (5th Cir. 2004)) (internal quotation marks omitted).

58   As a result, the government’s motion to remand is denied.

59Zhu, 493 F.3d at 602 (“In sum, the BIA has now had two opportunities to address the legal
and factual issues that are again before this court; we need not give it a third bite at this
apple. As there is no need or justification for further factual or legal development, we reverse
the decision of the BIA, which was decided on the basis of an erroneous application of the
law, and hold that Zhu is entitled to withholding of removal as a matter of law.”) (footnote
and internal quotation marks omitted).



                                              17
     Case: 12-60546      Document: 00512524895          Page: 18     Date Filed: 02/06/2014



                                       No. 12-60546
alien, like Siwe, whose asylum has been terminated, is not prohibited from
applying for adjustment of status under Section 209(b). 60
       B.     Deferral of Removal under the CAT
       An alternative ground for relief that would permit Siwe to remain in the
United States is deferral of removal under the CAT. 61 The IJ denied CAT relief
because she found his testimony “implausible” and because he “provided little
corroborating evidence or other witnesses to substantiate his claims.” The IJ
concluded that Siwe failed to “establish that he will more likely than not be
tortured if removed to Cameroon.” Siwe counters that the IJ’s factual findings



60 We underscore that whether Siwe may in fact adjust status turns on how the reviewing
official exercises his or her Section 209(c) discretion, either in Siwe’s favor or against him.

61The Seventh Circuit recently has summarized the differences between withholding and
deferral of removal under the CAT:

              Withholding of removal (under CAT) prohibits returning aliens
              to a specific country where they would face torture. It is a more
              secure form of protection than deferral of removal. It can be
              terminated only if [the Department of Homeland Security]
              establishes that an alien is not likely to be tortured in that
              country. . . .

              [Like withholding of removal,] [d]eferral of removal also
              prohibits returning aliens to a specific country where they would
              face torture. However, deferral of removal is granted to aliens
              who likely would face torture but who are ineligible for
              withholding of removal (under CAT), for example, certain
              criminals and persecutors.

              Deferral of removal is a more temporary form of protection. It
              can be terminated more quickly and easily if an alien no longer
              is likely to be tortured in the country of removal, or if the U.S.
              government receives assurances that the alien will not be
              tortured if returned.

Wanjiru v. Holder, 705 F.3d 258, 263-64 (7th Cir. 2013) (citing EOIR Fact Sheet, “Asylum
and Withholding of Removal Relief, Convention Against Torture Protections,” Jan. 15, 2009).



                                              18
     Case: 12-60546      Document: 00512524895         Page: 19     Date Filed: 02/06/2014



                                      No. 12-60546
and credibility determination, and the Board’s decision in affirming the IJ’s
denial of CAT relief are not supported by substantial evidence. Siwe thus urges
us to grant his petition for review, insisting that “no reasonable adjudicator
could have made the Immigration Judge’s adverse credibility ruling.”
       As discussed above, because Siwe has an aggravated felony conviction,
the REAL ID Act limits our jurisdiction in this case to a review of questions of
law and constitutional challenges. 62 Siwe submits that, in denying his request
for relief under the CAT, the IJ and BIA erred on an issue of fact, i.e., whether
Siwe established that he will more likely than not be tortured if he is removed
to Cameroon. As the REAL ID Act prevents us from reviewing such factual
determinations, however, we may not reach Siwe’s requested CAT relief. 63
Consequently, we dismiss Siwe’s petition for review as to the CAT.
       C.     Reconsideration by a Three-Member Panel
       Siwe raises a final point of error—in the alternative, should we not be
inclined to remand on other bases—regarding the propriety of the BIA’s
procedure. In his motion for reconsideration before the BIA, Siwe requested
review by a three-member panel, contending that his case satisfies the
requirements set forth in 8 C.F.R. § 1003.1(e)(6). 64              A one-member panel



628 U.S.C. § 1252(a)(2)(C); see also Marquez-Marquez v. Gonzales, 455 F.3d 548, 560-61 (5th
Cir. 2006).

63Escudero-Arciniega, 702 F.3d at 785 (“Because we do not have jurisdiction to review factual
determinations made pursuant to removal orders based upon an aggravated felony, we
dismiss Escudero’s petition for review of the BIA’s denial of asylum, withholding, and
protection under the CAT.”).

64 Siwe argued three-member consideration was appropriate because there was a need to
“settle inconsistencies among the rulings of different immigration judges,” 8 C.F.R. §
1003.1(e)(6)(i); “to establish a precedent construing the meaning of laws,” 8 C.F.R. §
1003.1(e)(6)(ii); and to “review a decision by an immigration judge . . . that [was] not in
conformity with the law,” 8 C.F.R. § 1003.1(e)(6)(iii).


                                             19
       Case: 12-60546      Document: 00512524895    Page: 20   Date Filed: 02/06/2014



                                     No. 12-60546
denied the motion; it did not address Siwe’s request. As a result, Siwe argues,
the BIA abused its discretion, and he urges us to grant his petition and remand
for further proceedings before a three-member panel.
          We need not reach Siwe’s request for reconsideration by a three-member
panel in light of our decision to grant his petition and remand for further
proceedings regarding Section 209(b).
                                 III. CONCLUSION
          We hold that Section 209(b) 65 is not ambiguous and that its plain
wording does not require an alien to maintain his asylum status to apply for
adjustment of status under the statute. We therefore grant Siwe’s petition for
review as to this issue and vacate the BIA’s decision ordering Siwe’s removal.
As we lack jurisdiction to consider Siwe’s request for relief under the CAT, his
petition for review as to that issue is dismissed.
          DISMISSED IN PART, and VACATED IN PART and REMANDED for
further proceedings consistent with this opinion.




65   8 U.S.C. § 1159(b).


                                          20